DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizaka et al. JP Publication JP H5-191132A (cited by applicant, see applicant cited machine translated for citations) and Cheng et al. US Patent Application Publication 2016/0380362 (cited by applicant).
Regarding Claim 1, Ishizaka et al. teaches an antenna device (Fig. 2) comprising: 
a first dielectric layer (22 Fig. 2 Par. 0007); 
an antenna array (7 Fig. 2 Par. 0008) arranged on a first surface of the first dielectric layer (top surface of 22 Fig. 2), the antenna array comprising a plurality of patch antenna arrays arrayed in a direction intersecting a first direction (vertical direction Fig. 2); 
a ground conductor plate (11 Fig. 2 Par. 0007) arranged on a second surface opposite to the first surface in the first dielectric layer (bottom surface of 22 Fig. 2), the ground conductor plate formed with slots (3 Fig. 2 Par. 0007) forming non-conductive portions at positions facing the patch antennas (Fig. 2); 
a second dielectric layer (21 Fig. 2 Par. 0007) secured to the ground conductor plate so as to face the first dielectric layer with the ground conductor plate sandwiched therebetween (Fig. 2); and 
line-shaped feeding conductors (5 Fig. 2 Par. 0008) which perform electromagnetic coupling feeding on each of the patch antennas in the patch antenna arrays from wiring-side feeding portions (through 4 Fig. 2 Par. 0007) formed at positions intersecting with each of the slots when viewed from a normal direction of the first surface (Fig. 2), the feeding conductors formed on the 
wherein each of the patch antennas comprises: 
two radiation elements spaced apart from each other in the first direction (antenna elements 7 on opposite sides of 6 Fig. 2); 
an electrode (6 Fig. 2 Par. 0007) arranged so as to face the wiring-side feeding portion between the two radiation elements (Fig. 2), the electrode enabling electromagnetic coupling feeding from the wiring-side feeding portion (through 4 and 5 Fig. 2 Par. 0008); and 
wiring (8 Fig. 2 Par. 0008) which electrically couples the electrode and each of the two radiation elements in the first direction.
Ishizaka et al. is silent on the plurality of patch antenna arrays each comprising a plurality of patch antennas arrayed in alignment in the first direction.
However, Cheng et al. teaches a plurality of antennas arrayed in a first direction (Fig. 2).
In this particular case, providing a plurality of antennas arrayed in a first direction is common and well known in the art as evident by Cheng et al. in order to increase bandwidth and provide a high-gain compact-broadband array antenna (Par. 0020).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the antenna array of Ishizaka et al. with a plurality of patch antennas arrayed in alignment in the first direction .
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 2, the prior art of record does not fairly teach nor render obvious the limitation “a phase adjuster which forms a phase difference of 180 degrees between a phase of each of the wiring-side feeding portions in the first feeding wiring and a phase of each of the wiring-side feeding portions in the second feeding wiring, the phase adjuster formed between the connection portion and the wiring-side feeding portion located closest to the first base end of the first feeding wiring or a second base end of the second feeding wiring” in the arrangement as recited in the claim. Claims 3-5 directly or indirectly depend from claim 2.
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However it is still considered pertinent to the applicant's disclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M BOUIZZA/           Examiner, Art Unit 2845                                                                                                                                                                                             
/HAI V TRAN/           Primary Examiner, Art Unit 2845